Case 4:09-cr-40069-NJR Document 1217 Filed 07/26/21 Page 1 of 2 Page ID #3763




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                      Plaintiff,

 v.                                              Case No. 4:09-CR-40069-NJR-9

 FRANKIE MAINES,

                      Defendant.

                                         ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a Motion for Early Termination of Supervised Release

(Doc. 1215) filed by Defendant Frankie Maines. Maines seeks the early termination of a

five-year period of supervised release after serving more than three years of the term. The

United States Probation Office has indicated that it has no objection to early termination.

       18 U.S.C. § 3583(e)(1) provides that “the court may, after considering the factors

set forth in section 3553(a) . . . terminate a term of supervised release and discharge the

defendant released at any time after the expiration of one year of supervised release,

pursuant to the provisions of the Federal Rules of Criminal Procedure relating to the

modification of probation, if it is satisfied that such action is warranted by the conduct of

the defendant released and the interest of justice.”

       Here, Maines has served more than three years of her term of supervised release.

Furthermore, Probation appears to be satisfied with Maines’s compliance with the terms

of supervised release to date.




                                        Page 1 of 2
Case 4:09-cr-40069-NJR Document 1217 Filed 07/26/21 Page 2 of 2 Page ID #3764




      After considering Maines’s motion and the 18 U.S.C. § 3553(a) factors, the Court

finds that early termination of her supervised release is warranted by her conduct and in

the interest of justice. Accordingly, the Motion for Early Termination of Supervised

Release filed by Defendant Frankie Maines is GRANTED. The previously imposed term

of supervised release is TERMINATED as of the date of this Order.


      IT IS SO ORDERED.

      DATED: July 26, 2021

                                               _____________________________
                                               NANCY J. ROSENSTENGEL
                                               Chief U.S. District Judge




                                      Page 2 of 2
